DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-8 and 9-17 were also subject to restriction. The Applicant has amended the claim 1 to include limitations of claim 9 and argues that claim 8 and 1 are now directed to the same invention wherein claim 9 differs from claim 1 by specifically requiring light dimming members. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022. 
These arguments are fully considered by the examiner and are convincing. Claims 9-17 are considered pending with the restriction requirement of these claims withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1, 3-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 9 both recites the limitations “control the amount of visible light reaching the infant when the infant is within the infant care device”. Therefore, the claims positively-recite the infant. Claims 3-8, and 10-17 are also rejected for depending on claims 1 and 9, inheriting the same deficiency. 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a plurality side walls” in line 4. It should be changed to “a plurality of side walls”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 9 recites the limitation “side walls” in lines 5 and 6. It is unclear if this is the same “a plurality of side walls” as in line 4 or not. 
Claim 9 recites the limitation “end walls” in lines 5 and 6. It is unclear if this is the same “a plurality of end walls” as in line 4 or not. 
Claims 10-17 are rejected for depending on rejected claim 9. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20150073204 granted to Rapoport.
Regarding claim 1, Rapoport discloses an infant care device for use with an infant (para 0006, fig. 2, para 0043, incubator 20), comprising: an infant support (fig. 1, base); an enclosure positioned around the infant support to create a microenvironment within the infant care device (para. 43, fig. 1, incubator with a canopy, envelope, window or wall); and a controller operable to selectively control the transparency of the enclosure to visible light to control the amount of visible light reaching the infant when the infant is within the infant care device (fig. 1, para 0036, 0043, “controller 102 … SIG (1)-containing light-dimmable transparent canopy, envelope, window or wall thereof (21)… increasing or decreasing the light transparency in portion (10)…” para 0039 “control over both visible light”).  

Regarding claim 3, Rapoport discloses the infant care device of claim 1  wherein the enclosure includes a plurality of walls and a canopy supported above the plurality of walls (para. 43, fig. 1, incubator with a canopy, envelope, window or wall).  

Regarding claim 5, Rapoport discloses the infant care device of claim 3 wherein at least a portion of the canopy is transparent to light within a phototherapy wavelength range (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 6, Rapoport discloses the infant care device of claim 5 wherein the phototherapy wavelength range is 430- 490 nm (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 7, Rapoport discloses the infant care device of claim 3 wherein each of the plurality walls and the canopy includes a electrochromic device connected to a voltage source, wherein the controller controls the voltage applied to the electrochromic device to control the transparency of the walls and the canopy to visible light (para 0043, fig 1; power source 101, para 0030 “Electrochromic devices change light transmission properties in response to voltage and thus allow control over the amount of light and heat passing through”).  

Regarding claim 8, Rapoport discloses the infant care device of claim 1 further comprising an image projector located within the infant care device and operable to project an image onto an inner surface of the enclosure when the enclosure is at least partially opaque (para 0036 discussing using this technology for privacy control and as a temporary projection screen).  

Regarding claim 9, Rapoport discloses an infant care device for use with an infant (para 0006, fig. 2, para 0043, incubator 20), comprising: an infant support (fig. 1); an enclosure positioned to surround the infant support to create a microenvironment within the infant care device, the enclosure including a plurality side walls, a plurality of end walls and a canopy  (para. 43, fig. 1, incubator with a canopy, envelope, window or wall); a light dimming member associated with each of the side walls, each of the end walls and the canopy, wherein a level of transparency of each of the end walls, the side walls and the canopy can be modified to control the amount of visible light reaching the infant when the infant is within the infant care device (fig. 1, para 0036, 0043, “controller 102 … SIG (1)-containing light-dimmable transparent canopy, envelope, window or wall thereof (21)… increasing or decreasing the light transparency 

Regarding claim 10, Rapoport discloses the infant care device of claim 9 wherein the controller operates to control the level of transparency of the enclosure based on a pre-programmed cycle (para 0016, controlling the light transparency …whilst premature’ s rest is acquired”, para 0041).

Regarding claim 11, Rapoport discloses the infant care device of claim 9 wherein the controller operates to make the enclosure transparent to visible light upon receiving an alarm condition (fig. 1, para 0007, 0036, 0043, “controller 102 … SIG (1)-containing light-dimmable transparent canopy, envelope, window or wall thereof (21)… increasing or decreasing the light transparency in portion (10)…” para 0039 “control over visible light”; “alarm condition” is understood to be received by the sensor).  

Regarding claim 12, Rapoport discloses the infant care device of claim 9 further comprising a user input device connected to the controller, wherein the user input device is operable to manually control the level of transparency of the enclosure (para 0034 discussing manually or automatically tuning SPDs to precisely control the amount of light…passing through).  

Regarding claim 13, Rapoport discloses the infant care device of claim 9 wherein at least the canopy is transparent to light in a phototherapy wavelength range (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  


Regarding claim 14, Rapoport discloses the infant care device of claim 13 wherein the phototherapy wavelength range is 430-490 nm (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 15, Rapoport discloses the infant care device of claim 9 wherein the controller operates to control the level of transparency based on one or more physiological parameters received from the infant (para 0022, claim 17, “the sensor may be a skin temperature sensor”).  

Regarding claim 16, Rapoport discloses the infant care device of claim 9 further comprising an image projector located within the infant care device and operable to project an image onto an inner surface of the enclosure (para 0036 discussing using this technology for privacy control and as a temporary projection screen).  


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150073204 granted to Rapoport in view of US Pat Pub No. 20190240098 granted to Seelam et al. (hereinafter “Seelam”).
Regarding claim 4, Rapoport discloses the infant care device of claim 3 Rapoport discloses wherein the transparency of each of the plurality of walls and the canopy is controlled by the controller (para 0043, controlling transparency of portion 10, which is understood to the canopy, sidewalls…) but fails to disclose controlling separately. 
Seelam teaches a similar system and method for controlling light in an incubator containing a premature baby (abstract, claim 1, para 0010) wherein the incubator is configured to increase the exposure of the infant to light in the environment by intermittently energizing the film with an electric current... The microprocessor and circuit can be programmed to control the electrical energization of the film (para 0019 and 0041). Seelam teaches that different portions of the apparatus can be controlled separately (para 0053) to provide transitioning different parts of the device to different configurations (as discussed in paragraph 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rapoport with the teachings of Seelam to provide controlling different sections of the walls and canopy separately in order to provide the predictable result of transitioning different parts of the apparatus to different configurations (para 0053). 

Regarding claim 17, Rapoport discloses the infant care device of claim 10, but fails to disclose wherein the pre-programmed cycle simulates a circadian rhythm.
Seelam teaches a similar system and method for controlling light in an incubator containing a premature baby (abstract, claim 1, para 0010) wherein the incubator is configured to increase the exposure of the infant to light in the environment by intermittently energizing the film with an electric current... The microprocessor and circuit can be programmed to control the electrical energization of the film. In some examples, this programming can cause the energizing to regulate the circadian rhythm of the premature human baby. (para 0019 and 0041). This allows the benefit of mimicking the light environment of the womb (para 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rapoport with the teachings of Seelam to provide the predictable result of mimicking the light environment of the womb. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792